—Motion for reargument granted and, upon reargument, memorandum decision filed December 21, 2001 (289 AD2d 971, 971) is amended by deleting the last sentence of the third paragraph and substituting in its place the following paragraph: “We have considered petitioner’s contention that the Referee improperly included a 1.25 acre wetland buffer in his valuation of that parcel. Petitioner’s appraiser conceded on cross-examination that he ascribed no value to the wetland buffer, revealing that he was unfamiliar with the permit process of the New York State Department of Environmental Conservation by which such land could be put to use and, in fact, had been put to use on a number of occasions. Respondent’s appraiser ascribed some value to the wetland buffer, setting forth his basis therefor, and the matter was then considered by the Referee in determining the value of the parcel. Here, the Referee’s determination of the value of the parcel for each of the tax years was within the range of expert testimony and should not be disturbed (see, Woolworth Co. v Srogi, supra, at 737).” Present—Pigott, Jr., P.J., Green, Pine, Hayes and Hurlbutt, JJ.